JUDGE SHAPIRO
DISSENTS.
The majority correctly recognizes the test to determine whether the Zoning Authority’s actions are proper. Village of Euclid v. Amber Realty Co., 272 U.S. 365 (1926). They further recognize it is the attacking party’s burden to demonstrate the decision of the Zoning Authority is not fairly debatable.
The majority opinion discusses testimony presented to the Dade County Commission. The opinion reflects testimony on both sides of the issues presented. This, in and of itself, makes the matter one that is “fairly debatable”. If the resolution of the facts leaves doubt in the mind of the Court, the issue is said to be fairly debatable. Dade County v. Greenlee, 224 So.2d 787 (Fla. 3d DCA 1969). Such being the case, it is the duty of the reviewing Court to affirm the decision of the legislative authority. St. Petersburg v. Aiken, 212 So.2d 315 (Fla. 1968).
Even though all issues presented to the County Commission may not reach the required level, if some do, the Zoning Authority must be affirmed. Miami Beach v. Lachman, 71 So.2d 148 (Fla. 1953).
It is for the foregoing reasons, I would affirm the decision of the County Commission.